788 So.2d 1109 (2001)
Gregory COLLINS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-745.
District Court of Appeal of Florida, Second District.
June 29, 2001.
GREEN, Judge.
Gregory Collins appeals the summary denial of his Florida Rule of Criminal Procedure 3.800(a) motion alleging scoresheet errors. The trial court acknowledged the errors but denied relief because Collins' sentence is within the sentencing range of the corrected scoresheet. Because the attachments to the order denying relief do not conclusively demonstrate that Collins would have received the same sentence with a correct scoresheet, he is entitled to be resentenced with an accurate score-sheet. See Carter v. State, 705 So.2d 582 (Fla. 2d DCA 1997).
Reversed and remanded.
THREADGILL, A.C.J., and STRINGER, J., Concur.